DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive. 
The Applicant argues that Yumiba et al. fails to disclose how the synthesized image is displayed based on the steering angle.  Therefore, Yumiba et al. fails to disclose “when the received steering angle is equal to or greater than a preset angle, the display controller controls the display device to display the entirety of the synthesized image.”  The Examiner respectfully disagrees. Yumiba et al. discloses a vehicle signal acquisition unit 1 that acquires vehicle signals such as the vehicle speed, gear position, and steering angle from vehicle sensors or a control device at predetermined intervals (paragraph [0091]).  The driving state estimation unit 2 constantly reads vehicle signals acquired with the vehicle signal acquisition unit 1 at predetermined time intervals, and estimates a vehicle driving state from the time series of the vehicle signals.  For example, the driving state estimation unit 2 can estimate a driving state such as a driving state in perpendicular parking (Fig. 2 and Figs. 3A to 3E), a driving state in pulling alongside an oncoming vehicle (Fig. 4 and Figs. 5A to 5D), a driving state in parallel parking (Fig. 6 and Figs. 7A to 7E), or a driving state in forward parking (Fig. 8 and Figs. 9A to 9E) (paragraph [0092]).  A more defined example of a driving state is Fig. 2, which discloses a state transition diagram showing a transition of the vehicle driving state in perpendicular parking (left-in reverse parking), and Figs. 3A to 3E show sequential transitions of the vehicle driving state in perpendicular parking (left-in reverse parking), as an exemplary sequence of the driving states in and before/after perpendicular parking (left-in reverse parking) (paragraph [0093]).  As can be seen from Fig. 2, when the steering angle is leftward and is greater than or equal to the steering angle Sa, the perpendicular entry state C3 is either entered or continued.  It should be noted that the steering angle Sa and the time duration Ta are the thresholds set in advance (paragraphs [0097] and [0098]).  Furthermore, Fig. 11 shows a reference table of parts that have a possibility of hitting nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3 (paragraph [0151]). Then Fig. 14 shows an exemplary correspondence table that defines the relationship between a corresponding camera and an area cut out from an image captured with the camera to be displayed in accordance with the collision-warned part of the vehicle (paragraph [0164]).  As can be seen from the cited Figures and paragraphs above, the steering angle helps determine which driving state the vehicle is in and then based off of the driving state the corresponding images will be displayed.  Therefore, Yumiba et al. meets the claimed limitations and the rejection is maintained.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yumiba et al. (U.S. Patent Application Publication 2011/0025848).
Regarding claim 1, Yumiba et al. discloses a surround view monitoring system for a vehicle, comprising: 5a plurality of cameras included in the vehicle and configured to capture images of a region around the vehicle (Fig. 13 – cameras 51-54; paragraph [0159] – the image acquisition unit 4 acquires images captured with the cameras installed on the vehicle 41 – Fig. 13 shows examples of the cameras installed on the vehicle 41 – reference numerals 51, 52, 53, and 54 denote cameras on the front part, right part, rear part, and left part, respectively; paragraphs [0160]-[0163] – each of the cameras 51 to 54 is a wide-angle camera installed such that it can capture an image of the peripheral area of the front part 35, the right part 36, the rear part 37, or the left part 38 of the vehicle within the angle of view – further, one or both of the cameras 51 on the front part and the camera 54 on the left part is/are installed such that the camera(s) can capture an image of the peripheral area of the left front part 31 of the vehicle 41 within the angle of view); an image synthesizer configured to form a synthesized image for monitoring the region around the vehicle by 10synthesizing the images captured by the plurality of cameras (Fig. 13 – cameras 51-54; paragraph [0159] – the image acquisition unit 4 acquires images captured with the cameras installed on the vehicle 41 – Fig. 13 shows examples of the cameras installed on the vehicle 41 – reference numerals 51, 52, 53, and 54 denote cameras on the front part, right part, rear part, and left part, respectively; paragraphs [0160]-[0163] – each of the cameras 51 to 54 is a wide-angle camera installed such that it can capture an image of the peripheral area of the front part 35, the right part 36, the rear part 37, or the left part 38 of the vehicle within the angle of view – further, one or both of the cameras 51 on the front part and the camera 54 on the left part is/are installed such that the camera(s) can capture an image of the peripheral area of the left front part 31 of the vehicle 41 within the angle of view – the periphery image generation unit 5 generates an image of the peripheral area of the vehicle 41 (vehicle periphery image) in a predetermined time cycle from the images acquired with the image acquisition unit 4 – the periphery image generation unit 5 processes the images captured with the cameras 51, 52, 53, and 54 on the front part, right part, rear part, and left part of the vehicle 41 to generate a top-view image through a viewpoint conversion process such that the resulting image appears to be viewed from a virtual viewport above the vehicle 41 with the ground around the vehicle 41 as a reference – the enlarged image generation unit 6 processes the image acquired with the image acquisition unit 4 to generate an enlarged image of the peripheral area of a specific part of the vehicle 41 in accordance with the collision-warned part, which has a possibility of hitting a nearby object, of the vehicle 41 output from the collision-warned part selection unit 3); a driving recognizer configured to recognize driving- state information of the vehicle (Figs. 11 and 14; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park); and a display controller configured to control a display 15device to selectively display a portion or an entirety of the synthesized image formed by the image synthesizer based on the driving-state information of the vehicle, recognized by the driving recognizer (Figs. 1, 11, and 15; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display), wherein the display controller is configured to control the display device to display a portion of the synthesized image, containing a region around a rear side of the 5vehicle, when the driving recognizer recognizes a current state as a state in which the vehicle travels backwards (Figs. 1, 11, 14, and 15; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display), wherein the driving recognizer receives 5information on a steering angle of the vehicle; and wherein, when the received steering angle is equal to or greater than a preset angle, the display controller controls the display device to display the entirety of the synthesized image (Figs. 1, 11, 14, 15, and 19; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display; Figs. 18A-18C; paragraphs [0197]-[0201] – the driving state estimation unit 2 can be configured to have, using a menu screen G1 such as the one shown in Fig. 18A displayed on the display unit 8, a menu function that can be adjusted with the use of a slide bar G3 so that the driver can adjust parameters G2 such as the steering angle Sa and the vehicle speed Va that are used for the estimation of the driving state with the driving state estimation unit 2; paragraph [0203]-[0205] – one or both a nearby object recognition unit 9 and a nearby object sensor 10 is/are included in the functional configuration of Embodiment 2 and constitute(s) an object detection unit; paragraphs [0206] and [0207] – the nearby object sensor 10 recognizes stereoscopic objects existing around the vehicle 41 such as the vehicles 45, 61, and 62 and the guard rail 63 (see Figs. 3, 5, 7, and 9) with the user of a sensor that detects objects existing around the vehicle through laser ranging or ultrasonic ranging - for a sensor used as the nearby object sensor 10, the positional relationship between the sensor and the vehicle 41, e.g., information about which part of the vehicle 41 the sensor is installed on and which part of the vehicle 41 is to be measured is determined in advance).  
 Regarding claim 2, Yumiba et al. discloses all of the limitations as previously discussed with respect to claim 1 including 20wherein the driving recognizer is further configured to receive information on a gear-shifting mode, a driving speed, or a steering angle of the vehicle and recognizes the driving- state information of the vehicle (Figs. 11 and 14; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; Figs. 18A-18C; paragraphs [0197]-[0201] – the driving state estimation unit 2 can be configured to have, using a menu screen G1 such as the one shown in Fig. 18A displayed on the display unit 8, a menu function that can be adjusted with the use of a slide bar G3 so that the driver can adjust parameters G2 such as the steering angle Sa and the vehicle speed Va that are used for the estimation of the driving state with the driving state estimation unit 2).  
Regarding claim 4, Yumiba et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the surrounding view monitoring system for the vehicle further comprises: 10a detection sensor configured to detect an obstacle around the vehicle, wherein the display controller is further configured to control the display device to further display front-side detection information obtained by detecting a region around a front side of the 15vehicle by the detection sensor (Figs. 1, 11, 14, 15, and 19; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display; Figs. 18A-18C; paragraphs [0197]-[0201] – the driving state estimation unit 2 can be configured to have, using a menu screen G1 such as the one shown in Fig. 18A displayed on the display unit 8, a menu function that can be adjusted with the use of a slide bar G3 so that the driver can adjust parameters G2 such as the steering angle Sa and the vehicle speed Va that are used for the estimation of the driving state with the driving state estimation unit 2; paragraph [0203]-[0205] – one or both a nearby object recognition unit 9 and a nearby object sensor 10 is/are included in the functional configuration of Embodiment 2 and constitute(s) an object detection unit; paragraphs [0206] and [0207] – the nearby object sensor 10 recognizes stereoscopic objects existing around the vehicle 41 such as the vehicles 45, 61, and 62 and the guard rail 63 (see Figs. 3, 5, 7, and 9) with the user of a sensor that detects objects existing around the vehicle through laser ranging or ultrasonic ranging - for a sensor used as the nearby object sensor 10, the positional relationship between the sensor and the vehicle 41, e.g., information about which part of the vehicle 41 the sensor is installed on and which part of the vehicle 41 is to be measured is determined in advance).  
Regarding claim 5, Yumiba et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the surround view monitoring system for the vehicle further comprises: a detection sensor configured to detect the obstacle20, wherein the display controller is further configured to control the display device to display the entirety of the synthesized image, in response to the detection sensor detecting that an obstacle is positioned at a preset distance or less from a front side of the 25vehicle or the obstacle approaches the front side of 41MOBSSG. 005AUS the vehicle (Figs. 1, 11, 14, 15, and 19; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display; Figs. 18A-18C; paragraphs [0197]-[0201] – the driving state estimation unit 2 can be configured to have, using a menu screen G1 such as the one shown in Fig. 18A displayed on the display unit 8, a menu function that can be adjusted with the use of a slide bar G3 so that the driver can adjust parameters G2 such as the steering angle Sa and the vehicle speed Va that are used for the estimation of the driving state with the driving state estimation unit 2; paragraph [0203]-[0205] – one or both a nearby object recognition unit 9 and a nearby object sensor 10 is/are included in the functional configuration of Embodiment 2 and constitute(s) an object detection unit; paragraphs [0206] and [0207] – the nearby object sensor 10 recognizes stereoscopic objects existing around the vehicle 41 such as the vehicles 45, 61, and 62 and the guard rail 63 (see Figs. 3, 5, 7, and 9) with the user of a sensor that detects objects existing around the vehicle through laser ranging or ultrasonic ranging - for a sensor used as the nearby object sensor 10, the positional relationship between the sensor and the vehicle 41, e.g., information about which part of the vehicle 41 the sensor is installed on and which part of the vehicle 41 is to be measured is determined in advance).  
Regarding claim 7, Yumiba et al. discloses all of the limitations as previously discussed with respect to claim 1 including the surround view monitoring system for the vehicle further comprising: a detection sensor configured to detect an obstacle around the vehicle, and 15a collision possibility determiner configured to determine whether there is a possibility that a front side of the vehicle collides with the obstacle detected by the detection sensor based on the driving-state information of the vehicle, 20wherein the display controller is further configured to control the display device to display the entirety of the synthesized image, in response to the collision possibility determiner determining that there is a collision possibility (Figs. 1, 11, 14, 15, and 19; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display; Figs. 18A-18C; paragraphs [0197]-[0201] – the driving state estimation unit 2 can be configured to have, using a menu screen G1 such as the one shown in Fig. 18A displayed on the display unit 8, a menu function that can be adjusted with the use of a slide bar G3 so that the driver can adjust parameters G2 such as the steering angle Sa and the vehicle speed Va that are used for the estimation of the driving state with the driving state estimation unit 2; paragraph [0203]-[0205] – one or both a nearby object recognition unit 9 and a nearby object sensor 10 is/are included in the functional configuration of Embodiment 2 and constitute(s) an object detection unit; paragraphs [0206] and [0207] – the nearby object sensor 10 recognizes stereoscopic objects existing around the vehicle 41 such as the vehicles 45, 61, and 62 and the guard rail 63 (see Figs. 3, 5, 7, and 9) with the user of a sensor that detects objects existing around the vehicle through laser ranging or ultrasonic ranging - for a sensor used as the nearby object sensor 10, the positional relationship between the sensor and the vehicle 41, e.g., information about which part of the vehicle 41 the sensor is installed on and which part of the vehicle 41 is to be measured is determined in advance).  
Regarding claim 8, Yumiba et al. discloses a 25surround view monitoring method for a vehicle, 42MOBSSG.005AUS the method comprising: forming a synthesized image for monitoring a region around the vehicle by synthesizing images captured by a plurality of cameras configured to capture images of the 5region around the vehicle (Fig. 13 – cameras 51-54; paragraph [0159] – the image acquisition unit 4 acquires images captured with the cameras installed on the vehicle 41 – Fig. 13 shows examples of the cameras installed on the vehicle 41 – reference numerals 51, 52, 53, and 54 denote cameras on the front part, right part, rear part, and left part, respectively; paragraphs [0160]-[0163] – each of the cameras 51 to 54 is a wide-angle camera installed such that it can capture an image of the peripheral area of the front part 35, the right part 36, the rear part 37, or the left part 38 of the vehicle within the angle of view – further, one or both of the cameras 51 on the front part and the camera 54 on the left part is/are installed such that the camera(s) can capture an image of the peripheral area of the left front part 31 of the vehicle 41 within the angle of view – the periphery image generation unit 5 generates an image of the peripheral area of the vehicle 41 (vehicle periphery image) in a predetermined time cycle from the images acquired with the image acquisition unit 4 – the periphery image generation unit 5 processes the images captured with the cameras 51, 52, 53, and 54 on the front part, right part, rear part, and left part of the vehicle 41 to generate a top-view image through a viewpoint conversion process such that the resulting image appears to be viewed from a virtual viewport above the vehicle 41 with the ground around the vehicle 41 as a reference – the enlarged image generation unit 6 processes the image acquired with the image acquisition unit 4 to generate an enlarged image of the peripheral area of a specific part of the vehicle 41 in accordance with the collision-warned part, which has a possibility of hitting a nearby object, of the vehicle 41 output from the collision-warned part selection unit 3); and controlling a display device to selectively display a portion or an entirety of the synthesized image based on driving-state information of the vehicle (Figs. 1, 11, 14, and 15; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park;  paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display), wherein the controlling the display device comprises controlling the display device to display a portion of the synthesized image, containing a region around a rear side of the 5vehicle, when recognizing a current state as a state in which the vehicle travels backwards (Figs. 1, 11, 14, and 15; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display), wherein the controlling includes receiving 5information on a steering angle of the vehicle, and wherein, when the received steering angle is equal to or greater than a preset angle, the display device is controlled to display the entirety of the synthesized image (Figs. 1, 11, 14, 15, and 19; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display; Figs. 18A-18C; paragraphs [0197]-[0201] – the driving state estimation unit 2 can be configured to have, using a menu screen G1 such as the one shown in Fig. 18A displayed on the display unit 8, a menu function that can be adjusted with the use of a slide bar G3 so that the driver can adjust parameters G2 such as the steering angle Sa and the vehicle speed Va that are used for the estimation of the driving state with the driving state estimation unit 2; paragraph [0203]-[0205] – one or both a nearby object recognition unit 9 and a nearby object sensor 10 is/are included in the functional configuration of Embodiment 2 and constitute(s) an object detection unit; paragraphs [0206] and [0207] – the nearby object sensor 10 recognizes stereoscopic objects existing around the vehicle 41 such as the vehicles 45, 61, and 62 and the guard rail 63 (see Figs. 3, 5, 7, and 9) with the user of a sensor that detects objects existing around the vehicle through laser ranging or ultrasonic ranging - for a sensor used as the nearby object sensor 10, the positional relationship between the sensor and the vehicle 41, e.g., information about which part of the vehicle 41 the sensor is installed on and which part of the vehicle 41 is to be measured is determined in advance).    
Regarding claim 10, Yumiba et al. discloses all of the limitations as previously discussed with respect to claim 8 including that the method further comprises: prior to the controlling of the display device, determining whether there is a possibility that a front side of the vehicle 20collides with the obstacle detected by a detection sensor based on the driving-state information of the vehicle, wherein the controlling of the display device comprises controlling the display device to display the entirety of the synthesized image (Figs. 1, 11, 14, 15, and 19; paragraph [0085] – the in-vehicle image display device includes, as shown in Fig. 1, functions of a vehicle signal acquisition unit 1, and a display unit 8; paragraph [0087] – the in-vehicle image display device performs a process of selecting as a collision-warned part a part of the vehicle that has a possibility of hitting a nearby object by acquiring a vehicle signal of the vehicle with the vehicle signal acquisition unit 1, estimating the vehicle driving state based on the time series of the vehicle signal with the driving state estimation unit 2, and referring to a reference table set in advance with the collision-warned part selection unit 3 based on the vehicle driving state; paragraph [0088] – then, the in-vehicle image display device acquires images captured with the cameras installed on the vehicle with the image acquisition unit 4, generates an image of the peripheral area of the vehicle with the periphery image generation unit 5 based on the camera images, and generates an enlarged image of the peripheral area of the collision-warned part with the enlarged image generation unit 6; paragraph [0089] – then, the in-vehicle image display device performs a process of generating a composite display image that is composed of both the vehicle periphery image and the enlarged image and represents the correspondence relationship between the periphery image and the enlarged image – that is, the in-vehicle image display device performs a process of generating a composite display image that can be displayed in a form in which the positions of the periphery image and the enlarged image are correlated with each other, and displaying such a composite display image with the display unit 8; paragraph [0151] – Fig. 11 shows a reference table of parts that have a possibility of hitting a nearby object in accordance with the driving state, which is referred to by the collision-warned part selection unit 3; paragraphs [0152]-[0158] – driving states: reverse, perpendicular park, drive past oncoming vehicle, parallel park, drive forward at reduced speed, forward park; paragraph [0188] – the display unit 8 displays for the driver the composite display image 102 formed through a composite process by the composite display image generation unit 7 – it should be noted that the display unit 8 may have two or more screens – for example, the vehicle periphery image 100 can be output to a car navigation screen and the enlarged image 232 or the like can be displayed on the side of the vehicle speedometer on a liquid crystal display; Figs. 18A-18C; paragraphs [0197]-[0201] – the driving state estimation unit 2 can be configured to have, using a menu screen G1 such as the one shown in Fig. 18A displayed on the display unit 8, a menu function that can be adjusted with the use of a slide bar G3 so that the driver can adjust parameters G2 such as the steering angle Sa and the vehicle speed Va that are used for the estimation of the driving state with the driving state estimation unit 2; paragraph [0203]-[0205] – one or both a nearby object recognition unit 9 and a nearby object sensor 10 is/are included in the functional configuration of Embodiment 2 and constitute(s) an object detection unit; paragraphs [0206] and [0207] – the nearby object sensor 10 recognizes stereoscopic objects existing around the vehicle 41 such as the vehicles 45, 61, and 62 and the guard rail 63 (see Figs. 3, 5, 7, and 9) with the user of a sensor that detects objects existing around the vehicle through laser ranging or ultrasonic ranging - for a sensor used as the nearby object sensor 10, the positional relationship between the sensor and the vehicle 41, e.g., information about which part of the vehicle 41 the sensor is installed on and which part of the vehicle 41 is to be measured is determined in advance).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 6, 2022